            Case 2:19-cv-01527-NBF Document 1 Filed 11/26/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EUGENE SCALIA, SECRETARY OF LABOR, )
UNITED STATES DEPARTMENT OF LABOR, )
                                   )
     Plaintiff,                    )
                                   )
     v.                            ) Civil Action No.
                                   )
MINNESOTA LIMITED, LLC,            )
                                   )
     Defendant.                    )
                                   )

                                         COMPLAINT

       Plaintiff, EUGENE SCALIA, Secretary of Labor, United States Department of Labor

(“Plaintiff”) brings this action to enjoin MINNESOTA LIMITED, LLC (“Defendant”), from

violating the provisions of Sections 7 and 15(a)(2) of the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. § 201, et seq. (“the Act”), and for a judgment against Defendant in the total

amount of back wage compensation found by the Court to be due to any of the employees of

Defendant pursuant to the Act and an equal amount due to the employees of Defendant in

liquidated damages.

       1.      Jurisdiction of this action is conferred upon the Court by Section 17 of the Act, 29

U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.

       2.      Defendant MINNESOTA LIMITED, LLC is a Minnesota limited liability

company with a business address of located at 2295 Hill Church Houston Rd., Canonsburg,

Pennsylvania, within the jurisdiction of this court. Defendant is engaged in the construction of

interstate natural gas pipelines within the Commonwealth of Pennsylvania, including

Washington County, which is within the jurisdiction of this court.
             Case 2:19-cv-01527-NBF Document 1 Filed 11/26/19 Page 2 of 4



        3.      The business activities of Defendant, as described herein, are and were related and

performed through unified operation or common control for a common business purpose and

constitute an enterprise within the meaning of Section 3(r) of the Act.

        4.      Defendant has employed and is employing employees in and about its place of

business in the activities of an enterprise engaged in commerce or in the production of goods for

commerce, including employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce. Defendant’s employees construct natural

gas pipelines and facilities to facilitate the interstate transportation and sale of natural gas.

Defendant’s employees handle materials, tools, and equipment that are shipped in interstate

commerce. The enterprise has had an annual gross volume of sales made or business done in an

amount not less than $500,000.00. Therefore, Defendant’s employees are employed in an

enterprise engaged in commerce or in the production of goods for commerce within the meaning

of Section 3(s)(1)(A) of the Act.

        5.      Defendant violated the provisions of Sections 7 and 15(a)(2) of the Act by

employing its employees in an enterprise engaged in commerce or in the production of goods for

commerce for workweeks longer that those prescribed in Section 7 of the Act without

compensating said employees for employment in excess of the prescribed hours at rates not less

than one and one-half times their regular rates. Therefore, Defendant is liable for the payment of

unpaid overtime compensation and an equal amount of liquidated damages under Section 16(c)

of the Act.

        For example: During the time period from at least October 31, 2015, through at least

February 14, 2019, Defendant failed to compensate certain of its employees employed as

laborers, welders, helpers, and operators who worked over 40 hours in a workweek at rates not




                                                   2
             Case 2:19-cv-01527-NBF Document 1 Filed 11/26/19 Page 3 of 4



less than one and one-half times their regular rates. Defendant’s employees worked in excess of

forty hours per workweek during this time period, with many employees working between 50 to

60 hours per workweek. Defendant failed to include additional lump sum payments to employees

that Defendant labeled as “per diems” as part of the employees’ regular rates for purposes of

calculating overtime premium pay when these employees worked in excess of forty hours per

workweek. These payments had no relation to any travel or work-related expenses employees’

actually incurred, but were simply additional compensation that Defendant failed to include in

employees’ regular rates for purposes of calculating overtime premium pay when employees

worked in excess of forty hours per workweek.

       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendant providing the following relief:

       (1)      For an injunction issued pursuant to Section 17 of the Act permanently enjoining

and restraining Defendant, its officers, agents, servants, employees, and those persons in active

concert or participation with Defendant who receive actual notice of any such judgment, from

violating the provisions of Sections 6, 7, 11(c), 15(a)(2) and 15(a)(5) of the Act; and

       (2)      For judgment pursuant to Section 16(c) of the Act finding Defendant liable for

unpaid overtime compensation due to certain of Defendant’s current and former employees listed

in the attached Schedule A for the period of at least October 31, 2015, through at least February

14, 2019, and for an equal amount due to certain of Defendant’s current and former employees in

liquidated damages. Additional amounts of back wages and liquidated damages may also be

owed to certain current and former employees of Defendant listed in the attached Schedule A for

violations prior to October 31, 2015, and continuing after February 14, 2019, and may be owed




                                                 3
             Case 2:19-cv-01527-NBF Document 1 Filed 11/26/19 Page 4 of 4



to certain current and former employees presently unknown to the Secretary for the period

covered by this Complaint; or

       (3)      In the event liquidated damages are not awarded, for an injunction issued pursuant

to Section 17 of the Act restraining Defendant, its officers, agents, employees, and those persons

in active concert or participation with Defendant, from withholding the amount of unpaid

minimum wages and overtime compensation found due to Defendant’s employees and

prejudgment interest computed at the underpayment rate established by the Secretary of the

Treasury pursuant to 26 U.S.C. § 6621.

       FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.



Respectfully submitted,



Mailing Address:                              UNITED STATES DEPARTMENT OF LABOR

U.S. Department of Labor                      Kate S. O’Scannlain
Office of the Regional Solicitor              Solicitor of Labor
170 S. Independence Mall West
Suite 630E, The Curtis Center                 Oscar L. Hampton III
Philadelphia, PA 19106                        Regional Solicitor

(215) 861-5141 (voice)                        /s/ Brian P. Krier
(215) 861-5162 (fax)                          Brian P. Krier
                                              Senior Trial Attorney
krier.brian@dol.gov                           PA ID # 313826




                                                4
